6tNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (3519786) in views of Veik et al (7952051).

 	For claim 1, Roberts teaches welding machine (fig.1) (col.1, lines 13-15), the welding machine comprising: a work stud (the workpiece the arrow 21 as shown in fig.1) (col.9, lines 36-37); a contactor circuit (13 as shown in fig.1); touch sense circuitry (29 as shown in fig.6) (examiner notes that detection circuit 29 looks like a touch sense circuitry) (col.9, lines 36-40); and a contactor controller (12 as shown in fig.1), wherein the contactor controller (12 as shown in fig.1) is configured to: determine that electrical contact has occurred between a first welding output (contactor outputs 1 as shown in fig.1) of the plurality of welding output (contactor outputs 1, 2, 3, and 4 as shown in fig.1) and the work stud via the touch sense circuitry (col.9, lines 5-12 and 34-40), deactivate welding output power to other welding output (contactor outputs one of the 1,2,3,4 as shown in fig.1) of the plurality of electrically welding output (contactor outputs 1, 2, 3, and 4 as shown in fig.1) via the contactor circuit (13 as shown in fig.1) based on determining that the electrical contact has occurred (col.9, lines 5-12 and 34-40) (when one of the 1, 2, 3, 4 is active then the others are not active), and activate welding output power (11 as shown in fig.1) to the first welding output (one of the contactor outputs 1,2,3,4 as shown in fig.1) via the contactor circuit (13 as shown in fig.1) after deactivating the other welding output based on determining that the electrical contact has occurred (col.9, lines 5-12 and 34-40).  	Roberts fails to teach a plurality of electrically isolated welding output studs.
Veik teaches, similar welding system, a plurality of electrically isolated welding output studs (88, 90, and 102 as shown in fig.4) (col.5, lines 50-55).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts stud welding to include welding output studs as taught and suggested by Veik for purpose of providing an electrically conductive path to route power from the connector to an electrode 34 disposed within the TIG welding torch (Veik, col.3, lines 50-55). 	For claim 2, Roberts further teaches wherein the contactor circuit (13 as shown in fig.1)  includes a plurality of electrical contactors (13 as shown in fig.1).  	For claim 3, Roberts further teaches wherein the contactor circuit (13 as shown in fig.1) includes a plurality of solid state devices (C1SCR and C2SCR)(col.9, lines 8-10).  	For claim 4, Roberts further teaches wherein the touch sense circuitry (29 as shown in fig.6) is part of the contactor controller (12 as shown in fig.1) (col.9, lines 41-44). 
 	For claim 6, Roberts teaches all the limitation as previously set forth except for a shielded metal arc welding (SMAW) tool configured to operatively connect to a SMAW welding output stud of the plurality of electrically isolated welding output studs. 
Veik teaches a shielded metal arc welding (SMAW) tool (60 as shown in fig.1) configured to operatively connect to a SMAW welding output stud (one of 88, 102 and 90 as shown in fig.4) of the plurality of electrically isolated welding output studs (88, 102 and 90 as shown in fig.4) (col.4, lines 55-60).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts stud welding to include shielded metal arc welding as taught and suggested by Veik for purpose of providing gas to the welding power supply via a gas conduit and routed via the welding power supply to the supply cables 30 and 46 and the TIG torch and MIG gun, respectively (Veik, col.4, lines 58-60). 	For claim 7, Roberts teaches all the limitation as previously set forth except for a gas tungsten arc welding (GTAW) tool configured to operatively connect to a GTAW welding output stud of the plurality of electrically isolated welding output studs. 
Veik teaches gas tungsten arc welding (GTAW) tool (60 as shown in fig.1) configured to operatively connect to a GTAW welding output stud (one of 88, 102 and 90 as shown in fig.4) of the plurality of electrically isolated welding output studs (88, 102 and 90 as shown in fig.4) (col.4, lines 55-60).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts stud welding to include a gas tungsten arc welding (GTAW) tool as taught and suggested by Veik for purpose of providing gas to the welding power supply via a gas conduit and routed via the welding power supply to the supply cables 30 and 46 and the TIG torch and MIG gun, respectively (Veik, col.4, lines 58-60). 	For claim 8, Roberts teaches all the limitation as previously set forth except for a gas metal arc welding (GMAW) tool configured to operatively connect to a GMAW welding output stud of the plurality of electrically isolated welding output studs via a wire feeder. 
Veik teaches, similar stud welding, a gas metal arc welding (GMAW) tool (60 as shown in fig.1) configured to operatively connect to a GMAW welding output stud (one of 88, 102 and 90 as shown in fig.4) of the plurality of electrically isolated welding output studs (88, 102 and 90 as shown in fig.4) (col.4, lines 55-60).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts stud welding to include gas metal arc welding (GMAW) tool as taught and suggested by Veik for purpose of providing gas to the welding power supply via a gas conduit and routed via the welding power supply to the supply cables 30 and 46 and the TIG torch and MIG gun, respectively (Veik, col.4, lines 58-60).
 	For claim 9, Roberts further teaches wherein the contactor controller (13 as shown in fig.1) is configured to provide coil drive signals to control electrical contactors (one of the 13 as shown in fig.1) of the contactor circuit (col.5, lines 57-61).  	For claim 10, Roberts further teaches wherein the contactor controller is configured to provide input activation signals to control solid state devices (C1SCR and C2SCR) of the contactor circuit (13 as shown in fig.1) (col.9, lines 5-10)..  	For claim 11, Roberts further teaches wherein the touch sense circuitry (29 as shown in fig.6) is configured to provide a voltage signal to the work stud (col.9, lines 35-45).  	For claim 15, Roberts teaches a method of switching between welding output  (contactor outputs 1, 2, 3, 4 as shown in fig.1) of a welding machine (col.1, lines 13-16), the method comprising: determining a first electrical contact between a first welding output (contactor outputs one of the 1, 2, 3, 4 as shown in fig.1) of a welding machine and a work stud (the workpiece the arrow 21 as shown in fig.1) of the welding machine via a first touch sense circuit (29 as shown in fig.6) of the welding machine (col.9, lines 5-15 and 35-45); in response to determining the first electrical contact: deactivating a second welding output power (power line that goes to element 2 as shown in fig.1) to a second welding output (contactor outputs 2 as shown in fig.1) of the welding machine via a controller (12 as shown in fig.1) of the welding machine controlling a contactor circuit (13 as shown in fig.1) of the welding machine (col.9, lines 5-15 and 35-40); and activating a first welding output power (the power line that goes to element 1 as shown in fig.1) to the first welding output (1 as shown in fig.1) via the controller (12 as shown in fig.1) again controlling the contactor circuit (13 as shown in fig.1) after deactivating the second welding output power to the second welding output (contactor outputs 2 as shown in fig.1) (col.9, lines 5-15 and 35-45). 
 	Roberts fails to teach first  and second welding output studs.
Veik teaches, similar welding system, first  and second welding output studs (88, 90, and 102 as shown in fig.4) (col.5, lines 50-55).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts stud welding to include welding output studs as taught and suggested by Veik for purpose of providing an electrically conductive path to route power from the connector to an electrode 34 disposed within the TIG welding torch (Veik, col.3, lines 50-55).

Claims 5, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (3519786) in views of Veik et al (7952051) as applied to claims above, and further in view of Peters et al (2007/0262065).
	For claim 5, Roberts, as modified by Veik, teaches all the limitation as previously set forth except for wherein the touch sense circuitry is external to the contactor controller and operatively interfaces to the contactor controller. 
	Peters teaches, similar welding system, wherein the touch sense circuitry (172 and 174 as shown in fig.2) is external to the contactor controller (160 as shown in fig.2) and operatively interfaces to the contactor controller (160 as shown in fig.2) (par.27, lines 11-16). 
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include touch sense circuitry is external to the contactor controller as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17).

 	For claim 12, Roberts, as modified by Veik, teaches all the limitation as previously set forth except for sense signal circuit paths between the welding output studs and the touch sense circuitry.
	Peters teaches, similar welding system, sense signal circuit paths (thru cable 110 as shown in fig.3c) between the welding output (between 112 and 114 as shown in fig.2) and the touch sense circuitry (172 and 174 as shown in fig.2) (par.27, lines 11-16). 
	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include sense signal circuit paths as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17).

For claim 13, Roberts, as modified by Veik, teaches all the limitation as previously set forth except for wherein the touch sense circuitry includes voltage sense circuits. 
Peters further teaches wherein the touch sense circuitry includes voltage sense circuits (174 as shown in fig.2) (par.27, lines 11-16).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include voltage sense circuits as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17).
 	For claim 14, Roberts, as modified by Veik, teaches all the limitation as previously set forth except for wherein the touch sense circuitry includes current sense circuits. 
Peters further teaches wherein the touch sense circuitry includes current sense circuits (172 as shown in fig.2) (par.27, lines 11-16).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include current sense circuits as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17). 	For claim 16, Roberts, as modified by Veik, teaches all the limitation as previously set forth and further teaches determining a second electrical contact (one of the 13 as shown in fig.1) between the second welding output stud (2 as shown in fig.1) and the work stud (workpiece toward element 21 as shown in fig.1) via touch sense circuit (29 as shown in fig.6) of the welding machine (col.9, lines 35-45); in response to determining the second electrical contact: deactivating the first welding output power to the first welding output stud via the controller (12 as shown in fig.1) again controlling the contactor circuit (13 as shown in fig.1)(col.9, lines 5-13 and 35-45); and activating the second welding output power to the second welding output stud via the controller again controlling the contactor circuit after deactivating the first welding output power to the first welding output stud (col.9, lines 5-13 and 35-45). 
	Roberts fails to teach a second touch sense circuit.
Peters teaches a second touch sense circuit (either one of 172 and 174).
It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include second sense circuits as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17). 	For claim 17, Roberts, as modified by Veik, further teaches wherein the controller (13 as shown in fig.1) generating coil drive signals to control electrical contactors of the contactor circuit (col.5, lines 57-61). 
For claim 18, Roberts further teaches the controller generating activation input signals to control solid state devices (C1SCR and C2SCR) of the contactor circuit (13 as shown in fig.1) (col.9, lines 5-10). 	For claim 20, Roberts, as modified by Veik, teaches all the limitation as previously set forth further teaches touch sense circuit (29 as shown in fig.6) sensing when the first electrical contact (one of the 13 as shown in fig.1) occurs between the first welding output stud (1 as shown in fig.1) and the work stud (the workpiece work as shown in fig.2) except for the first touch sense circuit sensing a voltage or a current. 
Peters further teaches the first touch sense circuit sensing a voltage or a current (either 172 or 174 as shown in fig.2) (par.27, lines 11-16).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include voltage or current sense circuits as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17).
 	For claim 20, Roberts, as modified by Veik, teaches all the limitation as previously set forth further teaches touch sense circuit (29 as shown in fig.6) sensing when the second electrical contact (one of the 13 as shown in fig.1) occurs between the second welding output stud (2 as shown in fig.1) and the work stud (the workpiece work as shown in fig.2) except for the second touch sense circuit sensing a voltage or a current.
Peters further teaches the second touch sense circuit sensing a voltage or a current (either 172 or 174 as shown in fig.2) (par.27, lines 11-16).
 	It would have been obvious to one ordinary skill in the art before effective filling date to modify Roberts touch sense circuitry to include voltage or current sense circuits as taught and suggested by Peters for purpose of creating feedback signals for closed loop control of the welding signal applied to the process and the comparison is used to control the PWM switching system to thereby regulate the welding signal in accordance with the desired waveform (Peters, par.27, lines 15-17).
 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        	
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761